Exhibit 10.2
GAMCO Asset Management, Inc.
One Corporate Center
Suite 1900
Rye, New York 10580-1435-1422
March 9, 2009
Gaylord Entertainment Company
One Gaylord Drive
Nashville, Tennessee 37214
Attn: Carter Todd, Esq.
Ladies and Gentlemen:
     This letter constitutes the agreement (the “Agreement”) between Gaylord
Entertainment Company (the “Company”) on the one hand, and GAMCO Asset
Management, Inc. (“GAMCO”), with respect to the matters set forth below:
     1. Board Matters. The Company agrees that the Company and the Company’s
Board of Directors (the “Board”) will increase the size of the Board to eleven
directors, and will cause the slate of nominees standing for election, and
recommended by the Board, at the 2009 annual meeting of shareholders of the
Company (the “2009 Annual Meeting”) to include (i) seven incumbent directors
(the “Incumbent Nominees”), (ii) each of Glenn Angiolillo and Robert S. Prather,
Jr. (the “GAMCO Nominees”) and (iii) two other independent directors
satisfactory to the Company and another holder of Company common stock (such
four directors, together with the seven incumbent directors, the “2009
Nominees”). GAMCO will, and will cause each of its controlled affiliates to,
vote all shares of Voting Securities that it is entitled to vote at the 2009
Annual Meeting in favor of the election of each of the 2009 Nominees (including
the GAMCO Nominees) at the 2009 Annual Meeting. GAMCO will use its reasonable
best efforts to cause the GAMCO Nominees to cooperate fully with the Company in
connection with the Company’s process for selecting, evaluating and appointing
directors to serve on the Board. If, prior to the 2010 annual meeting of
shareholders of the Company, either Glenn Angiolillo and Robert S. Prather, Jr.
(or any replacement thereof) (each, a “GAMCO Nominee”) is unable or unwilling to
serve as a director, then GAMCO (and no other person, group, or entity) shall
select a replacement director, and the Company shall take any and all action to
fill such vacancy with such replacement director, subject to the reasonable
determination of the Nominating and Corporate Governance Committee that any
proposed replacement meets the independence and qualification standards with
respect to serving as a director. The Company represents and warrants the
execution, delivery and performance of this Agreement will not cause a default
or event of default under any material agreement to which the Company or any of
its subsidiaries is a party.
     2. Withdrawal of Nominations; Termination of Proxy Solicitation. GAMCO has
submitted to the Company notice by letters dated February 3, 2009, and
February 5, 2009 (collectively, the “Notice”) of its intention to nominate four
individuals for election to the Board at the 2009 Annual Meeting. Subject to the
Company’s compliance with Section 1 hereof, GAMCO hereby withdraws these
nominations and the related Notice. Concurrently with the execution of this
Agreement, GAMCO will cease, and will cause all of its controlled affiliates to
cease, any and all efforts with respect to any proxy solicitation in connection
with such nominations, except as provided in Section 1.

 



--------------------------------------------------------------------------------



 



     3. Role of GAMCO Nominees. The Company agrees that each of the GAMCO
Nominees, upon election or appointment to the Board, will serve as an integral
member of the Board and will be governed by the same protections and obligations
regarding confidentiality, conflicts of interest, fiduciary duties, trading and
disclosure policies, and other governance guidelines, and will have the same
rights and benefits, including with respect to insurance coverage,
indemnification and contribution rights, exculpation, advancement of expenses,
and compensation and fees, access to personnel and information as are applicable
to all independent directors of the Company. So long as any GAMCO Nominee is a
member of the Board, the Company will appoint a GAMCO Nominee to each committee
of the Board.
     4. Rights Agreement. The Company represents and warrants that it has
amended and restated, subject to the execution of this Agreement, that certain
Rights Agreement, dated August 12, 2008, by and between the Company and
Computershare Trust Company, N.A. (the “Rights Agreement”), in order to permit a
“qualified offer,” as such term will be defined in the amended and restated
Rights Agreement, and to increase the triggering ownership percentage under the
Rights Agreement to 22% of the outstanding shares of common stock of the
Company. A copy of the Rights Agreement, as so amended, is attached hereto as
Exhibit A. Effective upon the amendment to the Rights Agreement, GAMCO hereby
withdraws its stockholder proposal, dated August 18, 2008, recommending
redemption of the rights issued pursuant to the Rights Agreement. To the best of
the Company’s knowledge, the Rights Agreement has not been triggered on or
before the execution of this Agreement.
     5. Indemnification. In connection with the GAMCO Nominees’ indemnification
rights, the Company agrees to pay all expenses (including attorney’s fees)
incurred by a GAMCO Nominee, who, at the time of such action, suit or
proceeding, is a former director, to the same extent as if he or she was a
present director of the Company.
     6. Press Release. A copy of the press release to be issued immediately
after the execution of this Agreement is attached hereto as Exhibit B. The
Company shall consult with GAMCO before issuing any other press release with
respect to this Agreement or any GAMCO Nominee.
     7. Specific Performance. Each of GAMCO and the Company acknowledges and
agrees that irreparable injury to the other party to this Agreement would occur
in the event any provision of this Agreement was not performed in accordance
with its specific terms. It is accordingly agreed that GAMCO and the Company
will each be entitled to specific enforcement of, and injunctive relief to
prevent any violation of, the terms of this Agreement, and in either case no
bond or other security shall be required in connection therewith.
     8. Governing Law; Entire Agreement. This Agreement, and any claim arising
out of, relating to or associated with this Agreement will be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to the conflict of laws principles or any other principle that
could require the application of the laws of any other jurisdiction. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof.

2



--------------------------------------------------------------------------------



 



            GAMCO ASSET MANAGEMENT, INC.
      By:   /s/ Peter D. Goldstein         Name:   Peter D. Goldstein       
Title:   Director of Regulatory Affairs     

          Accepted and agreed:

GAYLORD ENTERTAINMENT COMPANY
    By:   /s/ Carter R. Todd       Name:   Carter R. Todd      Title:  
Executive Vice President, General Counsel And Secretary   

3



--------------------------------------------------------------------------------



 



Exhibit A
Rights Agreement
Filed as Exhibit 4.1 to the Company’s Current Report on Form 8-K filed on March
10, 2009.

 



--------------------------------------------------------------------------------



 



Exhibit B
Press Release
Filed as Exhibit 99.1 to the Company’s Current Report on Form 8-K filed on March
10, 2009.

 